        Case 20-20077 Document 9-2 Filed in TXSB on 02/20/20 Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

IN RE: TWO GUNS CONSULTING                   §       CASE NO. 20-20077
       & CONSTRUCTION, LLC,                  §
       Debtor.                               §       CHAPTER 11

  ORDER AUTHORIZING RETENTION OF JORDAN, HOLZER & ORTIZ, P.C. AS
               BANKRUPTCY COUNSEL FOR DEBTOR

       The Court has considered the Application of Debtor For Approval of Retention of Jordan,

Holzer & Ortiz, P.C. as Bankruptcy Counsel For Debtor (“Application”) in this bankruptcy case.

After consideration of the Application and the affidavit attached thereto, the Court finds that the

Debtor’s retention of Jordan, Holzer & Ortiz, P.C. is in the best interest of the Debtor’s estate

and that the Application should be granted as stated in this Order and any objections overruled.

       ACCORDINGLY, IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED AS

FOLLOWS:

       1.      The Debtor’s Application and the terms of the Debtor’s engagement of Jordan,

Holzer & Ortiz, P.C. as Debtor’s bankruptcy counsel, as stated in the Application and its

attachments are approved.

       2.      This Court shall retain jurisdiction to hear and determine all matters arising from

the Application and this Order.

Dated:________________.

                                        ______________________________________
                                        UNITED STATES BANKRUPTCY JUDGE
Order submitted and entry requested by:
Nathaniel Peter Holzer
Jordan, Holzer & Ortiz, P.C.
500 North Shoreline Boulevard, Suite 900
Corpus Christi, TX 78401-0341
PROPOSED ATTORNEYS FOR
DEBTOR AND DEBTOR-IN-POSSESSION
